Citation Nr: 0614442	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for disability manifested 
by vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from October 1967 to 
October 1969.

In a decision dated in June 2005, the Board reopened an 
earlier denied claim of service connection, and remanded in 
order that the veteran be afforded a VA examination to 
establish or rule out a medical nexus between the veteran's 
claimed disability and his military service.  

The veteran is service connected for, inter alia, enucleation 
of the left eye, lost in combat in Vietnam, for hearing loss, 
and for tinnitus.  There are varying medical opinions of 
record regarding the etiology of the veteran's claimed 
disability. Examiners have regularly referred to the 
veteran's symptom complex as including tinnitus, hearing 
loss, and dizziness, or vertigo.  This is an important and as 
yet unanswered underlying question on appeal; that is:  
whether the disability manifested by vertigo is, in fact, a 
part of the same disability that causes or is manifested by 
tinnitus and hearing loss, or, whether the veteran 
experiences a disability manifested by vertigo or dizziness 
that is entirely unrelated to his service-connected tinnitus 
or hearing loss.  Thus, the question that must be decided is 
not just whether the veteran's complaints of vertigo are 
related to in-service trauma, but, alternatively, whether 
they are related to or a part of his service-connected 
tinnitus and/or hearing loss.

The veteran's private physician, Dr. Angel, opined that the 
veteran has Meniere's disease, and that it was reasonable to 
conclude that in-service trauma such as experienced by the 
veteran and hearing loss and recurrent dizziness were 
related.  On the other hand, a VA examiner who prepared 
reports in November 2002 and July 2003 did not conclude that 
the veteran experiences Meniere's disease.  The VA examiner 
provided explanation for why the veteran's symptoms, 
including the severity and frequency, do not fit the classic 
Meniere's diagnosis.  He also concluded that the "imbalance" 
symptoms are not related to the veteran's time in military 
service, and presumably are not related to any trauma such as 
experienced by the veteran in service.  In the November 2002 
opinion, the VA examiner concluded that, even if the 
veteran's disease was Meniere's, it was not related to 
service because Meniere's disease is a disease of salt 
imbalance in the inner ear.  Nevertheless, the examiner did 
not explain whether the salt imbalance, if extant, or any 
endolymphatic hydrops (as suspected in 1999), could be 
related to military service that concluded in October 1969, 
and which included head trauma.

Consequently, as noted, the Board remanded in June 2005 in 
order to afford the veteran another VA examination.  The 
Board's remand asked the examiner to address four specific 
related issues.  

The remand specifically tasked the examiner to, (1) provide a 
diagnosis that accounts for the veteran's vertigo/dizziness; 
(2) indicate whether the disease process that causes the 
veteran's vertigo or dizziness is the same process that has 
caused his service-connected tinnitus or hearing loss; (3) 
provide an opinion as to the medical probabilities that any 
disease process causing vertigo or dizziness is attributable 
to the veteran's period of military service, which included 
head trauma and resultant enucleation of his eye; and (4) if 
it is determined that the disease process causing vertigo or 
dizziness is not the same one that caused the veteran's 
service-connected hearing loss or tinnitus, the examiner 
should provide a statement of medical probabilities that 
hearing loss or tinnitus has caused or made worse any vertigo 
or dizziness.  The bases for all opinions were to be 
explained in detail.

On remand, the veteran was afforded an examination as 
requested.  The examiner's detailed examination report 
included a diagnosis of Meniere's Syndrome, albeit with some 
equivocation.  The examiner expressed an opinion that it is 
less likely than not that the injuries that the veteran 
sustained in combat in 1969 are the underlying event that 
have caused the Meniere's Syndrome that began to manifest in 
1998.  The examiner, however, did not provide any specific 
rationale for that conclusion.  The examiner also did not 
indicate, as requested, whether the disease process, 
determined by the examiner to be Meniere's Syndrome, that 
causes the veteran's vertigo or dizziness, is the same 
process that has caused his service-connected tinnitus or 
hearing loss.  He likewise did not provide a statement of 
medical probabilities that hearing loss or tinnitus has 
caused or made worse any disability manifested by vertigo or 
dizziness.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2005).

Here, while the examiner provided a detailed examination 
report, it did not comply with all of the specific remand 
orders as discussed in the foregoing.  Accordingly, in 
accordance with the holding in Stegall, supra, the veteran's 
case is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled 
for an otolaryngological examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and etiology of any 
disability manifested by vertigo. 

The examiner should review the 
claims file, and examine the 
veteran.  The examination should 
include obtaining a detailed history 
of symptoms from the veteran.  The 
examiner should provide a diagnosis 
that accounts for the veteran's 
vertigo/dizziness symptoms.  

The examiner should indicate with 
specificity whether the disease 
process that causes vertigo or 
dizziness is--or is not--the same 
process that has caused the 
veteran's service-connected tinnitus 
or hearing loss.  

The examiner should also provide an 
opinion as to the medical 
probabilities that any disease 
process causing vertigo or dizziness 
is attributable to the veteran's 
period of military service, which 
included head trauma and resultant 
enucleation of his eye.  

Finally, if it is determined that 
the disease process causing vertigo 
or dizziness is not the same one 
that caused the veteran's service-
connected hearing loss or tinnitus, 
the examiner should provide a 
statement of medical probabilities 
that hearing loss or tinnitus has 
caused or made worse any vertigo or 
dizziness. 

The bases for all opinions should be 
explained in detail.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2005).

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

